Citation Nr: 1529452	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected paroxysmal supraventricular tachycardia and/or hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1989 and from May 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded this case for further development in July 2011 and December 2013.  The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal.  As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed obstructive sleep apnea had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to service connection for obstructive sleep apnea is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Legal Criteria

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

Analysis

The Veteran contends that his currently diagnosed sleep apnea had its onset during his second period of active service.  Alternatively, he contends that his sleep apnea is secondary to his service-connected heart condition and/or hypertension.

As an initial matter, a May 2006 VA treatment record shows that the Veteran was diagnosed with severe obstructive sleep apnea based on the results of a sleep study test.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Service treatment records are negative for any treatment or diagnoses of sleep apnea, including the January 2004 separation examination report.  However, the Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained of sleep apnea in service, but rather that it first manifested in service.  Service treatment records do show that the Veteran was treated extensively for hypertension and heart conditions, including tachycardia and atrial fibrillation, during his second period of service from May 2000 to May 2004.  Of note, an October 2002 private inpatient treatment record indicates that the Veteran's episodes of palpitations and rapid heart rate had increased in frequency in the past year, including four to five hospitalizations for "rapid heart rate that was associated with diaphoresis, chest pain, and waking up from sleep."  A March 2003 service treatment record shows that the Veteran reported a change in sleeping habits since being placed on a new blood pressure medication, and the Veteran was advised to return for follow-up if his fatigue continued.  

In December 2005, the Veteran underwent a comprehensive clinical evaluation at a VA Medical Center's War Related Illnesses and Injury Study Center.  The Veteran indicated that his two most bothersome deployment related health concerns were sleep problems and heart palpitations.  He reported that he often does not feel rested after he wakes up and that since returning from active duty in May 2004, his sister and girlfriend have expressed concerns that he stops breathing during the night when he is sleeping.  The Veteran indicated that he snores chronically and wakes two to three times during the night with excess saliva in his mouth.  The examiner recommended that the Veteran discuss his symptoms with his primary care provider and his cardiologist in order to be evaluated for sleep apnea.  

In April 2006, the Veteran was referred to a VA sleep clinic for an evaluation of possible sleep apnea.  The Veteran reported continuous snoring and daytime hypersomnolence.  The Veteran also reported that others had witnessed the cessation of breathing while he was sleeping.  The assessment was likely obstructive sleep apnea.  A May 2006 VA sleep study shows that the Veteran was diagnosed with severe obstructive sleep apnea.

In statements received in May 2007, three of the Veteran's friends reported witnessing the Veteran experiencing sleep problems.  One friend, who lived in the room next to the Veteran after he returned from Afghanistan in 2004, reported that he had to wake the Veteran up on several occasions due to the Veteran's snoring and that the Veteran would stop breathing in his sleep.  Another friend, who also served with the Veteran, reported that he observed the Veteran snoring loudly and that the Veteran seemed to stop breathing while he was sleeping.  A third friend indicated that he observed the Veteran's snoring and abnormal breathing on a number of occasions from 2002 to 2007.  

The Veteran's friends are competent to report that they witnessed the Veteran's sleeping patterns and various symptoms during service as they are within the realm of their personal experience and are capable of lay observation.  See Layno, 6 Vet. App. at 469-70 (a layperson is competent to report on that of which he or she has personal knowledge).  Moreover, the Board finds those statements to be credible as there is nothing in the record that expressly contradicts them.  

Thus, based on service treatment records showing a change in sleeping habits and fatigue, as well as the competent and credible lay statements from the Veteran's friends describing symptoms of snoring and apneic episodes witnessed during service, the Board is persuaded that the Veteran had symptoms of sleep apnea during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Given that the Board has determined that the Veteran likely suffered from sleep apnea symptoms during service, and has been diagnosed with sleep apnea post service based on similar symptoms, the Board finds that the Veteran's obstructive sleep apnea at least as likely as not began during service.  In this regard, the Veteran submitted competent and credible lay statements regarding the onset of symptoms associated with sleep apnea.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service.  Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current sleep apnea, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.  Further, the fact that sleep apnea was diagnosed within two years of the Veteran's discharge from service also weighs in support of a finding of service connection.  Although sleep apnea is not a disability for which presumptive service connection can be granted, the proximity of the diagnosis to when the Veteran was released from service, combined with medical evidence of sleep problems in service and his friends' lay statements, supports the Board's conclusion that his sleep apnea began in service.  Accordingly, the Board finds that element (3) under Shedden, nexus, has been satisfied.  See Shedden, supra.  

In so finding, the Board acknowledges the negative VA nexus opinions of record.  In an August 2011 VA examination report, a VA examiner diagnosed the Veteran with sleep apnea, noted that he was first diagnosed in May 2006, and observed the lay statements indicating that the Veteran snored in service and had breathing problems in his sleep.  He also noted that there was no objective evidence of sleep apnea between the Veteran's separation examination in January 2004 and the sleep study in May 2006 and that, as a result, he could not determine when the disorder first manifested other than stating that it was diagnosed in May 2006.  The examiner also opined that it was less likely than not that sleep apnea was related to service because of the absence of any documentation of complaints by the Veteran or by the physicians during service and after service until 2006.    

Similarly, in an April 2014 addendum opinion, a VA examiner indicated that in light of the absence of any complaints or symptoms in the service treatment records or post-service VA treatment records until April 2006, he "cannot answer the question of whether the reports of loud snoring and breathing problems were indicative of or an early manifestation of sleep apnea."  The examiner also opined that sleep apnea is less likely than not related to any event or incident of service because the etiology of the Veteran's sleep apnea "is most likely due to his obesity [he was around 330 lbs in 2006] and crowding of oropharyngeal airways as documented by the Pulmonary consult in 2006."  

The Board finds these opinions minimally probative as they appear to be based on the lack of documentation of sleep apnea in the Veteran's service treatment records or post-service VA treatment records.  Relying on the absence of evidence in medical records, without regard for lay statements, to provide a negative opinion is contrary to established case law, and such opinions are therefore inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  

In the present case, the evidence shows that the Veteran currently has obstructive sleep apnea, that his symptoms of obstructive sleep apnea likely began during service, and that these symptoms were diagnosed as obstructive sleep apnea within two years of service discharge.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for obstructive sleep apnea, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the Board is granting service connection on a direct basis, other potential theories for entitlement to service connection for sleep apnea (i.e., on a secondary basis under 38 C.F.R. § 3.310) are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


